DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-13, 16-18, and 21-26 have been examined.

Claim Objections
Claims 12, 13, 16, and 17 are objected to because of the following informalities:  In the twelfth line of claim 12, “plurality of customer” should be “plurality of customers”.  (Applicant’s amendment of February 16, 2022, crossed out “customer”, and replaced it, presumably by mistake, with “customer”.)  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18, 21, 22, 23, 24, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the plurality of customers” in the third and fourth lines.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be “a plurality of customers”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-13, 16-18, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method of generating second data identifying at least one of a plurality of categories based on a plurality of relevancy scores generated for pairs of categories, based in turn on generating first data identifying purchases in a plurality of categories for a plurality of customers based on obtained transaction data, and a corresponding computer system and non-transitory computer readable medium; 
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a system comprising a computing device, and therefore falls within the statutory category of machine, as do its dependents; independent claim 12 recites a method, and therefore falls within the statutory category of process, as do its dependents; independent claim 18 recites a non-transitory computer readable medium, and therefore falls within the statutory category of article of manufacture (Mayo test, Step 1).  Claims 1-2, 6-13, 16-18, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of generating second data identifying at least one of a plurality of categories, selecting advertisements, and displaying selected advertisements; and to a corresponding system and computer program product storing instructions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific steps of the claims, such as obtaining transaction data associated with a plurality of customers, generating first data identifying purchases in a plurality of categories for the plurality of customers based on the transaction data, generating a plurality of relevancy scores for pairs of the plurality of categories based on the first data, and generating second data identifying at least one of the plurality of categories based on the plurality of relevancy scores, do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 12 recites a computer-implemented method comprising: obtaining, by a processor of a server and from a database storing transaction data of Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, obtaining transaction data from a database storing transaction data requires only the use of well-understood, routine, and conventional functions and technology.  The courts have also recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, having the transaction data obtained from the computing device of each of the plurality of customers of an online platform requires only the use of well-understood, routine, and conventional functions and technology.
Otherwise, the recited steps, except for the final “causing” step, need not involve technology, and could be performed by a human being as a mental process (with transaction data obtained by ear, for example, or from paper records).  Regarding the “causing” step, Etheredge discloses (in paragraph 59), “The general manner of creating website content and delivering it to Web browsers is well known in the art, and is not discussed further herein.”  With regard to the online platform, Ignatyev (U.S. Patent Application Publication 2017/0236182) discloses “Note that while conventional eCommerce platforms and platform operators utilize the historical purchase data of one or more people to recommend other products” (paragraph 168, emphasis added; see also paragraph 50); this shows that online platforms were well-understood, routine, and conventional before the date of inventors’ filing.  Salameh et al. (U.S. Patent Application Publication 2015/0149321) discloses, “For example, ad spots may be hosted on the network-based social-marketplace platform 102, which would allow other third-party platforms to serve advertisements to be displayed to the client device in well-known manner” (paragraph 221, emphasis added).  Thus, causing display of information by an online platform, and causing display on a customer’s computing device, including advertisements, are also established as having long been well-understood, routine, and conventional; and the limitations of claim 12 merely require using well-understood, 
Claim 13, which depends from claim 12, recites that the transaction data identifies in-store transactions, which is not in itself technological.  The limitation of claim 13, whether considered separately or in combination with the limitations of claim 12, does not raise the claimed method to significantly more than an abstract idea. 
Claim 16, which depends from claim 12, recites that generating the second data identifying at least one of the plurality of categories comprises determining whether each of the plurality of relevancy scores for the pairs of the plurality of categories is beyond a threshold, wherein the second data identifies only the pairs of the plurality of categories that have relevancy scores beyond the threshold.  This is not in itself technological.  The limitations of claim 16, whether considered separately or in combination each other and with the limitations of claim 12, do not raise the claimed method to significantly more than an abstract idea.
Claim 17, which depends from claim 12, recites that generating the first data comprises generating a category matrix, where each entry of the category matrix identifies a distribution of purchases in a category of the plurality of categories, and that the method further comprises applying a non-negative matrix factorization to the category matrix.  These operations merely apply mathematics, not technology, to particular commercial operations.  The limitations of claim 17, whether considered 

Independent claim 1 recites a system comprising a computing device configured to perform operations corresponding to the steps of method claim 12.  Official notice is taken that computing devices have long been well-understood, routine, and conventional, as evidenced by Morrow (U.S. Patent Application Publication 2018/0276776) (paragraph 22).  Official notice is further taken that memories storing instructions have long been well-understood, routine, and conventional.  From the precedents cited above with regard to claim 12, the courts have recognized storing and retrieving information in memory as well-understood, routine, and conventional functions, and the courts have also recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions; therefore, communications interfaces to enable such receiving or transmitting data over a network, and databases from which information can be stored and retrieved must also be well-understood, routine, and conventional.  As the Supreme Court ruled in Alice Corp. v. CLS Bank, having a computer carry out an otherwise patent-ineligible method does not make the method or the computer patent-eligible.  The limitations of claim 1, whether considered separately or in combination with each other, do not raise the claimed system to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that the transaction data identifies in-store transactions, which is not in itself technological.  The limitation of claim 2, 
Claim 6, which depends from claim 1, recites that the relevancy score for the pairs of the plurality of categories is based on a cosine similarity between each of the pairs of the plurality of categories, which is merely a matter of mathematics, and need not be technological.  The limitation of claim 6, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed system to significantly more than an abstract idea. 
Claim 7, which depends from claim 1, recites that generating, for each customer, the second data identifying the subset of categories from the plurality of categories comprises determining whether each of the plurality of relevancy scores for the pairs of the plurality of categories is beyond a threshold, wherein the second data identifies the pairs of the plurality of categories that have relevancy scores beyond the threshold.  This is not in itself technological.  The limitations of claim 7, whether considered separately or in combination each other and with the limitations of claim 1, do not raise the claimed system to significantly more than an abstract idea.
Claim 8, which depends from claim 1, recites that generating the first data comprises generating a category matrix, where each entry of the category matrix identifies a distribution of purchases in a category of the plurality of categories, and wherein the computing device is further configured to apply a non-negative matrix factorization to the category matrix.  These limitations merely apply mathematics, not technology, to particular commercial operations.  Claim 9, which depends from claim 8, recites that the processors are further configured to execute the instructions further to 
Claim 10, which depends from claim 1, recites that the processors are further configured to execute the instructions further to transmit the second data to a second computing device.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the recited transmitting merely applies well-understood, routine, and conventional functions and technology in the context of particular commercial operations.  The limitation of claim 10, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed system to significantly more than an abstract idea. 
Claim 11, which depends from claim 1, recites the one or more item advertisement recommendations include: determining at least one item recommendation advertisement based on the second data; receiving online session Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, use of computer and telecommunications technology in one or more online sessions merely applies well-understood, routine, and conventional functions and technology in the context of particular commercial operations.  The limitations of claim 11, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed system to significantly more than an abstract idea.

Independent claim 18 recites a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations corresponding to the operations of claim 1.  Official notice is taken that computer readable media storing instructions (aka Alice Corp. v. CLS Bank, having a computer carry out an otherwise patent-ineligible method does not make the method or the computer patent-eligible.  The limitations of claim 18, whether considered separately or in combination with each other, do not raise the claimed computer readable medium to significantly more than an abstract idea.
Claim 21, which depends from claim 18, is parallel to claims 2 and 13, reciting that the transaction data identifies in-store transactions, which is not in itself technological.  The limitation of claim 21, whether considered separately or in combination with the limitations of claim 18, does not raise the claimed computer readable medium to significantly more than an abstract idea. 
Claim 22, which depends from claim 18, recites that the relevancy score for the pairs of the plurality of categories is based on a cosine similarity between each of the pairs of the plurality of categories, which is merely a matter of mathematics, and need not be technological.  The limitation of claim 22, whether considered separately or in combination with the limitations of claim 18, does not raise the claimed computer readable medium to significantly more than an abstract idea.
Claim 23, which depends from claim 18, recites that generating the second data identifying at least one of the plurality of categories comprises determining whether each of the plurality of relevancy scores for the pairs of the plurality of categories is beyond a threshold, wherein the second data identifies only the pairs of the plurality of categories that have relevancy scores beyond the threshold.  This is not in itself 
Claim 24, which depends from claim 18, recites that generating the first data comprises generating a category matrix, where each entry of the category matrix identifies a distribution of purchases in a category of the plurality of categories, and that the method further comprises applying a non-negative matrix factorization to the category matrix.  These operations merely apply mathematics, not technology, to particular commercial operations.  Claim 25, which depends from claim 24, recites that the operations comprise applying a smoothing algorithm to each entry of the category matrix.  This is also a matter of applying mathematics, not technology, to particular commercial operations.  Claim 26, which depends from claim 24, recites that the operations comprise transmitting the second data to a second computing device.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the recited transmitting merely applies well-understood, routine, and conventional functions and technology in the context of 

Non-Obvious Subject Matter
Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 101, and objected to for an informality, but recite non-obvious subject matter.
Claims 12, 13, 16, and 17 are rejected under 35 U.S.C. 101, and objected to for informalities, but recite non-obvious subject matter.
Claims 18 and 21-26 are rejected under 35 U.S.C. 101, and objected to for informalities, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Balakrishnan et al. (U.S. Patent 10,796,321), discloses one or more processors and a memory having instructions to cause the one or more processors to perform operations (Figure 3; column 1, line 57, through column 2, line 59; column 11, lines 40-56; column 15, line 29, through column 16, line 14); and discloses obtaining transaction data associated with a plurality of customers (e.g., column 3, line 45, through column 4, line 2; column 17, line 62, through column 18, line 5; Figure 4); generating a plurality of relevance scores for pairs of a plurality of categories based on identified purchases (column 3, line 45, through column 4, line 2; column 4, line 52, through column 5, line 3; column 6, line 63, through column 7, line 14; column 11, lines 21-25; column 14, lines 31-52; Figure 6) (Balakrishnan’s “category 
Balakrishnan discloses implementing one or more item promotion recommendation operations, the promotions being advertisements (Figures 8A, 8B, and 9; column 4, line 29, through column 5, line 26; column 6, lines 32-39; column 8, lines 27-62), the one or more item advertisement recommendation operations including: for a plurality of commercial objects that may be presented as advertisements, selecting commercial objects based their item categories (column 7, line 43, through column 8, line 17; column 22, lines 21-51; Figure 8A), implying that associated item categories are determined; and discloses selecting item advertisement recommendations (“commercial objects”) which match categories in a second set of categories, corresponding to the “second data” of the instant claims (column 7, line 43, through column 8, line 17; column 22, lines 21-51; Figure 8A).  Balakrishnan does not expressly disclose determining whether the associated item category matches at least a portion of the second data by comparing the item category to at least a portion of the second data (second set of categories), but it is well known to perform comparisons and to determine whether matches occur, as evidenced by Dika (U.S. Patent Application Publication 2018/0075502) (paragraph 109).  

Balakrishnan discloses selecting at least one of a plurality of commercial objects to recommend to a consumer as an advertisement based on the equivalent of the second data, namely a second set of categories (column 7, line 43, through column 8, line 17; column 22, lines 21-51; Figure 8A).  Balakrishnan does not disclose receiving a plurality of item advertisement recommendations, but Wielgosz (U.S. Patent Application Publication 2017/0318350) teaches obtaining a plurality of content item recommendations, and selecting items that meet recommendation criteria to be presented to a user (Abstract; paragraphs 4, 6, and 51; Figure 1).  Bar et al. (U.S. Patent Application Publication 2016/0180442) teaches a recommendation system that can learn a lot about a user’s purchasing habits, including the frequency of purchasing certain categories of products (paragraph 64), making the recited generating, for each of the plurality of categories a corresponding frequency of purchase obvious.  Akpala et al. (U.S. Patent Application Publication 2017/0018018) also teaches determining that a 
However, Balakrishnan does not disclose generating, for each customer, second data identifying a subset of categories from at least one of the plurality of categories based on the generated plurality of relevancy scores, and the other prior art references of record fail to disclose, teach, or reasonably suggest this, although subsets in themselves are known.
Examiner has further considered the original specification for support of the currently amended claims.  Although the specification does not quite express, in those words, generating, for each customer, second data identifying a subset of categories from at least one of the plurality of categories based on the generated plurality of relevancy scores, enough description is found (especially, although not exclusively, in paragraphs [0009, 0038, and 0067]), that the current claims are deemed adequately supported under 35 U.S.C. 112(a).
The above statement is set forth with particular reference to claim 1 (which recites one or more processors and a memory), but is also applicable to parallel claims 12 and 18.  

Response to Arguments
Applicant's arguments February 16, 2022, have been fully considered but they are not persuasive.  There are new rejections under 35 U.S.C. 112, and claim 12 and its dependents are objected to because a correction in Applicant’s response failed to 
Examiner has considered Applicant’s arguments in light of the 2019 Guidance, and, in response to the argument that the claims of the present invention are not directed to the abstract idea of commercial interactions, maintains that they are.  It is true that claim 1 is not directed purely to commercial interactions without any use of technology, but such use of technology does not necessarily establish that claims amount to significantly more than the abstract idea.  Applicant argues that the claim elements do not recite, on their own or per se [Applicant’s emphasis], subject matter that is within “certain methods of organizing human activity”, or other forms of abstract idea.  Examiner replies that the claim elements in the instant application do recite, on their own or per se, rather than by conjecture or imputation, commercial interactions within certain methods of organizing human activity.  The claims do not purely recite commercial interactions without any use of technology, but this is not required by the 2019 Guidance, or by any law or judicial precedent.  Moreover, addressing Applicant’s language on page 11 of the Amendment and Remarks of February 16, 2022, Examiner replies that the previous Office Action does not merely “offer[] the conclusory statement that the claimed subject matter recites an abstract idea without evaluating the claim language”.  The previous Office Action very much did evaluate the claim language, as does the present Office Action.  Applicant and Examiner merely disagree about the conclusions to be drawn from such evaluation.
Applicant refers to claim 19 of Example 2 of the USPTO’s subject matter eligibility examples.  Examiner has considered this example claim, but finds significant 
Further responding to Applicant’s arguments on pages 11 and 12, Examiner replies that the computer and telecommunications recitations of the instant claims correspond to operations which the courts have found to be well-understood, routine, and conventional functions, and/or which prior art references disclose as having been well-understood, routine, and conventional before inventor’s filing date; this is set forth above in the rejections of the claims under § 101.
Applicant argues that Applicant’s claims are not directed to an Abstract idea under Step 2A, Prong Two (pages 12-14 of the Amendment and Remarks).  Applicant asserts (p. 13), “The Office Action excludes any analysis of prong two of step 2A.  Therefore, prong two of step 2A has not been analyzed or considered.”  Examiner replies that this this statement is demonstrably false, as can be verified by the repeated 
The Supreme Court noted in the Alice case, “The fact that a computer ‘necessarily exist[s] in the physical, rather than the purely conceptual, realm,’ Brief for Petitioner 39, is beside the point.  There is no dispute that a computer is a tangible system (in §101 terms, a ‘machine’), or that many computer-implemented claims are formally addressed to patent-eligible subject matter.  But if that were the end of the §101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept.”  The Court opposed letting that happen, and ruled accordingly.  Some of the claims in the four Shepherd patents at issue in the Alice case recited computer components or the use thereof, but this was not sufficient to make them patent-eligible.  [This repeats a paragraph from the “Response to Arguments” section of the Final Rejection of August 23, 2021; Examiner holds that it was a valid argument then, that it was a valid argument when repeated in the Non-Final Rejection of November 23, 2021, and remains a valid argument now.]
Applicant then argues that Applicant’s independent claims fail to recite elements that amount to “significantly more” than the alleged abstract idea (pages 15 and 16 of 
Examiner will close by copying several paragraphs (with one correction, “they” being changed to “the claims”) from the previous Office Action, as Examiner still believes them to be applicable:  
Applicant quotes claim 1 of the instant application and asserts, “The aforementioned elements clearly integrate the alleged abstract idea into a practical application, in which a system utilizes transaction data of a user to generate/derive additional data that can be used by the system to more effectively select and display ‘item advertisement recommendations’ for that user.”  Examiner does not dispute that the claimed invention is of some use, but that does not mean that the claims integrate the abstract idea into a practical application for purposes of claim analysis, or else various precedential cases would have to have been decided differently.  First of all, the claims at issue in Alice Corp. v. CLS Bank were presumably of practical use for exchanging obligations as between parties, but the Supreme Court nonetheless found them patent-ineligible. 
The present claims are analogous to the claims in several court precedents.  Specifically, they are analogous to the representative claim in the Ultramercial, Inc. v. Hulu, LLC decision, in which a method claim included, inter alia, “a third step of providing the media product for sale at an Internet website”, and therefore could not be carried out without the use of computer and telecommunication technology.  The Court of Appeal for the Federal Circuit found the claims patent-ineligible, and wrote “The 
There is also the decision in FairWarning IP, LLC, v. Iatric Systems, Inc., where claims directed to a method of detecting improper access of a patient’s protected health information (PHI) in a computer environment, and to a corresponding system, were found patent-ineligible, despite the recitation of computer technology, and of a computer environment such that the method could not be performed, and the system could not operate, without the use of computers.  Detecting improper access to protected health information surely appears to be of practical benefit, and the claims were dependent upon the computer environment, but the court nonetheless found the claims to be patent-ineligible. 
Examiner maintains that, although they recite the use of computer and telecommunications technology, the instant claims do not involve a network-based solution to a problem that specifically arises from the use of a computer network, unlike the claims at issue in DDR Holdings.  Therefore, the instant claims can properly be, and are, rejected under 35 U.S.C. 101. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 14, 2022